COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00397-CV


BROOKE POWELL                                       APPELLANT AND APPELLEE

                                          V.

CORI JO LONG                                        APPELLEE AND APPELLANT


                                       ----------

          FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 233-555238-14

                                       ----------

                MEMORANDUM OPINION 1 AND ORDER

                                       ----------

      Brooke Powell and Cori Jo Long, both females, seek a divorce from their

marriage that began in 2010 in New Hampshire. In September 2014, the trial

court denied that relief and dismissed Powell’s and Long’s petitions for want of

jurisdiction. Both parties appealed.



      1
       See Tex. R. App. P. 47.4.
      Following the submission of the appeal, the Supreme Court issued its

landmark decision in Obergefell v. Hodges, 135 S. Ct. 2584 (2015). The Court

held that states’ laws restricting marriage to only opposite-sex couples violate the

Fourteenth Amendment’s guarantees of due process and equal protection. See

id. at 2604–05. Moreover, the Court held that there is “no lawful basis for a

[s]tate to refuse to recognize a lawful same-sex marriage performed in another

[s]tate on the ground of its same-sex character.” Id. at 2608.

      Following the decision in Obergefell, Long filed a “Motion to Remand Case

to Trial Court,” contending that the effect of Obergefell is to erase any legal

impediment to the trial court’s granting a divorce in this case. Long represents

that Powell does not oppose the motion.

      When the trial court rendered its judgment, it did not have an opportunity to

consider and apply the holding in Obergefell. 2 Therefore, in accordance with the

unopposed motion to remand and to afford the trial court an opportunity to

consider the impact of Obergefell on the relief requested by the parties, we grant

Long’s “Motion to Remand Case to Trial Court,” reverse the trial court’s

judgment, and remand this case to the trial court for further proceedings. See

Tex. R. App. P. 43.2(d), 43.3(a); Andrews Cnty. v. Sierra Club, No. 14-0214,

2015 WL 2148029, at *1 (Tex. May 8, 2015) (remanding a case to a court of


      2
      At a hearing in the trial court before the decision in Obergefell, the court
recognized that the law could soon “support . . . Long’s claim under the 14th
Amendment.”


                                         2
appeals because after the court of appeals issued its opinion, the Texas

Supreme Court issued an opinion that impacted issues in the case); Mitchell v.

Methodist Hosp., 335 S.W.3d 610, 610 (Tex. 2011) (remanding a case to a trial

court under similar circumstances); see also State v. Bell, 366 S.W.3d 712, 713–

14 (Tex. Crim. App. 2012) (vacating a court of appeals’s judgment and

remanding a case to that court for further consideration in light of a decision by

the United States Supreme Court); Wright v. State, 253 S.W.3d 287, 288 (Tex.

Crim. App. 2008) (remanding a case to a court of appeals so that it could have

the benefit of considering a new United States Supreme Court decision).


                                                  /s/ Terrie Livingston

                                                  TERRIE LIVINGSTON
                                                  CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; GARDNER and SUDDERTH, JJ.

DELIVERED: August 13, 2015




                                        3